Citation Nr: 1446728	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic psychiatric disorder, claimed as depression secondary to service-connected bilateral plantar fasciitis with 5th toe bunion and degenerative joint disease (DJD) of the first metatarsophalangeal (MTP) joint.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty from September 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a chronic psychiatric disorder, claimed as depression secondary to service-connected bilateral plantar fasciitis with 5th toe bunion and DJD of the 1st MTP joint.

At a February 2013 hearing, the Veteran and her witness, accompanied by her representative, appeared at the RO before the undersigned Veterans Law Judge via live videoconference link to present evidence (accompanied by the appropriate waiver) and oral testimony in support of her appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDING OF FACT

A chronic mood disorder, also diagnosed as depression, is secondarily related to service-connected bilateral plantar fasciitis with 5th toe bunion and DJD of the 1st MTP joint.


CONCLUSION OF LAW

A chronic mood disorder, also diagnosed as depression, is proximately related to service-connected bilateral plantar fasciitis with 5th toe bunion and DJD of the 1st MTP joint.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision grants in full the benefit sought on appeal.  Any error related to VA's duties to notify and assist with regard to this matter is rendered moot by this fully favorable decision.

In an October 2004 rating decision, the Veteran was awarded service connection for bilateral plantar fasciitis with 5th toe bunion and DJD of the 1st MTP joint, with a 10 percent evaluation assigned to each foot.  

In November 2009, the Veteran filed a claim for VA compensation for a chronic psychiatric disorder, which she claimed was secondary to her service-connected podiatric disability.  She submitted a November 2009 opinion from her treating private clinical psychologist, J.K.B., Ph.D., who reported that he was treating the Veteran for the past 31/2 years for ongoing depression that, in the clinician's opinion, was secondary to her chronic pain associated with her bilateral podiatric disability.  According to Dr. B., the Veteran's depression did not respond to psychotropic medications prescribed to her during her treatment.

In January 2010, the Veteran underwent an extensive psychological examination conducted by a VA psychologist.  After reviewing the Veteran's pertinent medical history and subjecting her to a psychiatric interview, the VA psychologist opined that the Veteran had Axis I diagnosis of a pain disorder associated with a general medical condition.  The clinician stated that this was not considered to be a mental disorder under the American Psychiatric Association's Diagnostic & Statistical Manual, Fourth Edition (DSM-IV); and, that the Veteran was not otherwise observed to have a diagnosis of a clinical depression under Axis I and thusly no mental disorder was present that could be attributed to her service-connected bilateral plantar fasciitis.

In a January 2013 VA Form 21-0960P-2 Disability Benefits Questionnaire (DBQ) for mental disorders, a clinician diagnosed the Veteran with an Axis I mood disorder, characterized as depression, and opined that the Axis I diagnoses was exacerbated by pain associated with her service-connected bilateral plantar fasciitis.

The Board has considered the foregoing evidence presented above.  The medical evidence in a state of relative equipoise regarding the existence of a current chronic psychiatric disability that is proximately due to, or otherwise aggravated by pain associated with a service-connected bilateral podiatric disability.  Evidence against her claim includes a VA psychological examination report dated in January 2010, which presents a negative nexus opinion finding that the Veteran did not have an actual Axis I mental disorder, but rather had a pain disorder associated with a general medical condition that was not a mental disorder under DSM-IV criteria.  

In support of her claim is the November 2009 opinion of her private clinical psychologist, Dr. Burke, who expressed his opinion that the Veteran developed chronic depression as a result of chronic pain associated with her service-connected bilateral podiatric disability.  Dr. Burke based this opinion on his familiarity with the Veteran's individual case as her treating psychologist for the past 31/2 years (at the date of the opinion).  As such, Dr. Burke's opinion is vested with considerable probative weight as compared to the January 2010 VA clinician's relative unfamiliarity with the nuances of the Veteran's case.  Additionally, in a January 2013 DBQ, a second clinician had presented an Axis I diagnosis of a mood disorder (depression) and opined that the Veteran's depression was exacerbated by her service-connected bilateral foot disability.  

The January 2010 VA clinician's rationale for his negative opinion was, essentially, that there was no objective clinical evidence indicating the existence of an Axis I mental disorder that could to attributed to the Veteran's service-connected bilateral foot disability.  However, the Axis I diagnoses of a mood disorder and depression objectively linked to the Veteran's service-connected bilateral foot disability, as presented in Dr. Burke's November 2009 opinion and the clinician who presented the January 2013 DBQ, negates the January 2010 VA examiner's non-diagnosis of an Axis I mental disorder.  

Therefore, as the balance between evidence in support of the Veteran's claim versus evidence against it is in at least a state of relative equipoise, and resolving any doubt in the claimant's favor, the Board will grant service connection for a mood disorder (to include depression), as secondary to a service-connected bilateral foot disability under § 3.310 (2014).  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for a mood disorder (to include depression) as secondary to service-connected bilateral plantar fasciitis with 5th toe bunion and DJD of the 1st MTP joint is granted.



____________________________________________
MICHAEL D. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


